--------------------------------------------------------------------------------



Mr. Frederick C. Stein
2524 Cedar St.
Bakersfield, CA 93301


August 17, 2005


VIA EMAIL: fred@fresherhaus.com


Re:
Ignis Petroleum Corporation - Operations Advisor Consultant Agreement



Dear Fred:


It is with great pleasure that I extend to you the consulting position of
Operations Advisor. In your role, you will be a member of the Company's Board of
Advisors whose responsibility is to work towards fulfilling the Company's goals,
while providing ongoing recommendations to the executive team and board of
directors, both strategic and tactical in nature. The agreement is for one year
from the date of signing with two, one-year options to renew as mutually agreed.


POSITION SUMMARY - You will be responsible for providing input on matters of
strategic, business development and technical importance, and will be an advisor
to the executive team. The position overview is provided in Exhibit A and
specific milestones for the first year in Exhibit B. You will be instrumental in
Ignis' technical planning and evaluation and participate in fund raising as
requested. This is a part-time position that will typically require two or more
days per month in total commitment. At critical times, such as opportunity
evaluation and planning, the time commitment may be more, but this would be
considered unusual.


COMPENSATION - You will be provided a combination of cash, restricted common
stock and common stock options as detailed in Exhibit C. We will provide you a
cash retainer which will be replenished monthly. You will be granted up to
200,000 shares of Ignis Petroleum Group, Inc. stock over a period of three
years. And you will be provided common stock options coinciding with the
successful placement of funds into the company in which you personally assisted.
A form 1099 will be provided at the end of each year for the payment of your
services.


We are excited about your participation and we are confident of the
contributions you will make to achieve the goals of Ignis Petroleum.


AGREEMENT - Please indicate your acceptance by signing below.


/s/ Michael P. Piazza
 
/s/ Frederick C. Stein
By: Michael P. Piazza
 
By: Frederick C. Stein
Its: President and CEO
 
Its: Operations Advisor
Date: August 17, 2005
 
Date: August 17, 2005


--------------------------------------------------------------------------------



EXHIBIT A
CONSULTANT OPERATIONS ADVISOR OVERVIEW


POSITION SUMMARY


The holder of this position will be responsible for providing guidance and
oversight of all operations-related matters of the company and work within the
senior management team on business strategy and development planning. The
Advisor will be highly-skilled in diverse E&P drilling and petroleum engineering
activities with a 20+ year track record of increasing production, minimizing
costs and creating significant value. The position will report to the CEO and
COO.


EXPECTED INVOLVEMENT


Be a key member of senior management team and company's technical leader on all
 drilling, production and marketing activities


Lead company's activities as defined below leveraging industry contacts and
consultants 
Participate part-time with potential to increase time commitment commensurate
with  company success


AREAS OF RESPONSIBILITY


Business strategy and planning
Petroleum engineering and economics
Reservoir and reserves management
Drilling, production and marketing operations
Field development planning, joint ventures, and negotiations


REQUIREMENTS


BS or MS degree in engineering and significant operations experience


Senior technical and operations management experience in major or independent
oil & gas  company with progressive leadership positions


Well-respected technical leader with strong industry affiliations


CONFIDENTIALITY


No disclosure of trade secrets; proprietary or confidential information of the
Company or affiliate obtained during the course of this agreement except as
required to carry out the terms of this agreement.


--------------------------------------------------------------------------------



EXHIBIT B
12-MONTH MILESTONES


During the next twelve months we expect that you will help Ignis Petroleum to
achieve the following critical milestones:


Completion of business strategy and plan with senior management team


Development of work processes for devising or evaluating plans related to:


Field development
Drilling
Production operations
Reservoir management


Evaluation of prospective opportunities


Completion of major funds placement, participate in select "road show" events as
requested by CEO and COO


Introductions to industry people who can provide technical services or can be
full-time employees. Participate in the interviewing of prospective employees as
requested


Source, review and negotiate prospective opportunities to advance the cause the
company. Help establish and manage relationships with prospective joint-venture
partners


--------------------------------------------------------------------------------



EXHIBIT C
CONSULTANT OPERATIONS ADVISOR COMPENSATION


CASH COMPENSATION:


$1,500 retainer, replenished monthly as appropriate


Advisory services at prorated rate of $750 (USD) per day (1)


RESTRICTED STOCK: Total award of 200,000 common shares granted as follows:


Purpose
Timing
Granted shares
Sign-on
August 9, 005
  25,000
Funds placement (equity or convertible preferred stock or similar)
At time of successful funds placement*
  25,000
Advisory services
February 9, 2006
  25,000
Advisory services
August 9, 2006
  25,000
Advisory services
February 9, 2007
  25,000
Advisory services
August 9, 2007
  25,000
Advisory services
February 9, 2008
  25,000
Advisory services
August 9, 2008
  25,000
"Total
 
200,000

* At least $10 million of cumulative placement


BONUS STOCK OPTIONS: Award of 3,000 non-qualified common share options, at a
strike price of $1.00 for each $1,000,000 funds raised in which you had a part,
(minimum $3000000 cumulative raised) for a maximum total of 50,000 common share
options issued pursuant to the non-qualified plan to be adopted by the company.


SERVICE PRORATION: Either party can terminate the relationship without need for
cause before the end of the one year. Upon such termination, the Operations
Advisor will keep whatever stock has been granted to that time. The Operations
Advisor agrees to provide transitional advisory services for a period of up to
three months without further stock grants, however, normal cash compensation
will remain in effect.


REIMBURSABLE EXPENSES: Reimbursed for reasonable and customary expenses incurred
on behalf of and in furtherance of the business of the Company and upon approval
of such expenses, Ignis shall promptly (within 30 days) provide reimbursement
for such expenses.


Note: (1) Should the total cash compensation exceed $50,000 in any 12-month
period then the Company will enter into discussions to convert the position to
either a part-time or full-time employee of the Company, as required.
 
 

--------------------------------------------------------------------------------